Dear Sheriff Chustz:
I am writing in response to your request for an Attorney General Opinion regarding clarification of the Electronic Surveillance Act La. R.S. 15:1301 et. seq. and the meaning of the term "law enforcement officer" as referred to in La. R.S.15:1302(12), 15:1310 (A)(1) and 15:1314(A).
La. R.S. 15:1302 contains the definitions that are applicable to specific words and phrases as used in Title 15, Chapter 10 of the Louisiana Revised Statutes. The definition of "investigative or law enforcement officer" is defined in subsection 12 as:
       . . . any commissioned state police officer of the Department of Public Safety and Corrections who, in the normal course of his law enforcement duties, is investigating an offense enumerated in this Chapter, and the district attorney authorized by law to prosecute or participate in the prosecution of such offense.
The use of the term "investigative or law enforcement officer" in La. R.S. 15:1310 (A)(1) pertaining to interception of wire or oral communications, is generally defined by La. R.S.15:1302(12). In order to make application for an order authorizing the interception of a wire or oral communication, the application must be made by a commissioned officer of the Louisiana State Police and a district attorney. Therefore, a parish or municipal law enforcement agency must work with the Department of Public Safety and Corrections in the application for an order to intercept wire and oral communications.
The use of the term "investigative or law enforcement officer" in La. R.S. 15:1314(A) pertaining to pen register and trap and trace devices is specifically defined. The statute states that:
       For the purposes of R.S. 15:1313 through 1316 only, "investigative or law enforcement officer" means:
(1) Any commissioned officer of the office of state police.
          (2) Any full-time commissioned city police officer of a municipality of this state.
          (3) Any sheriff or a deputy sheriff of a parish of this state which has been specifically designated by the sheriff of that parish as responsible for preparation of applications for installation and use of pen register or trap and trace devices.
In conclusion, it is the opinion of this office that any "investigative or law enforcement officer" as defined in La. R.S.15:1314 (A) is authorized to apply for an order for a pen register or a trap and trace device; however, only a commissioned officer of the Louisiana State Police together with a district attorney is authorized to apply for an order for interception of wire or oral communications.
Sincerely,
                                     RICHARD P. IEYOUB Attorney General
                                BY: __________________________ KAREN L. GODWIN Assistant Attorney General
RPI/KLG:ckj
Honorable Preston Chustz, Sheriff Parish of Pointe Coupee Post Office Box 248 New Roads, Louisiana 70760
DATE RECEIVED: 1/26/95
DATE RELEASED:
KAREN L. GODWIN Assistant Attorney General